AA’OODS, Circuit Judge.
Complainant’s claim is that he is still trustee under the deed of trust, and that Duncan and Elliott are not; that the proceedings in the Mobile chancery court which took place during the war of the Rebellion, and while he was a citizen oí, and actually residing in New York, were entirely ineffectual to remove him from his trusteeship, which was not only an office but an estate, and were absolutely null and void; that the court, by the publication of a notice which could not lawfully reach him. acquired no jurisdiction over his person, and *417that its proceedings and decree in the premises are absolutely without effect. In the cases cited by counsel for complainant, it was held that the decree of the court of a country engaged in war, by which the estate of a party was divested, who was prevented from appearing in the court, by the fact that he was outside the military lines of the country in which the court was held, and was prohibited from entering those lines, was absolutely null and void. I think this case is clearly distinguishable from those cited by complainant. Ketchum was a. naked trustee. He had no personal interest in the property conveyed to him by the trust deed. It was a property which, according to the record, cost $20,000,000, and the eestuis que trust of this immense estate were scattered all over the United States and Europe. Kctchum’s cotrustees were both dead, and the war which existed between the United States and the Confederate States rendered Ketchum as impotent to discharge the duties of the trust, as if he also had been dead. The interest of the eestuis que trust imperatively demanded the sert ices of a trustee. In this condition of things the settler of the trust, namely, the railroad company, applied to a court of competent jurisdiction, alleging neglect of duty on the part of the surviving trustee, and stating such facts regarding the trustee as showed that it w as impossible for him to discharge the duties of his trust by reason of the war then raging. The filing and averments of this bill and the subsequent proceedings and decree'were in strict conformity with the statute law of Alabama, which had been enacted and was in force when the trust deed was executed. It is true that the notice to Ketchum by publication was ineffectual to bring him into court; but does this fact render the proceedings and decree of the chancery court absolutely void ?
The court was called on to act in the conservation of an immense property lying within its jurisdiction, in which thousands of persons, among them aliens, married women, infants and trustees were interested. The court acts to preserve this property, and acts in strict conformity to the law of the land in which it sits. Can it be possible that the proceedings of the court are absolutely void because service was not made upon a naked trustee whom it was impossible to serve? Is the removal of a trustee, incapable of acting, and the appointment of another to act in behalf of such a trust, one of the class of decrees declared by the authorities to be void because the removed trustee was beyond the military lines and could not be served? In my judgment, the chancery court, under the circumstances of this ease, had jurisdiction, and it would have been its duty, even in an ex parte proceeding, to appoint a Trustee to administer this trust. The war might have lasted twenty years, during all which time it would have been impossible to serve the absent trustee. It seems to me to be a very unreasonable proposition, that during all this time a court ex cnancery must see the trust estate perishing for want of a trustee, and, refuse to act on the ground that a naked trustee, whom it was impossible to serve, had not been served with process. The proceedings were not absolutely void. It was at least effectual for the valid appointment of trustees to act during the disability of the original surviving trustee, even without notice to him. McCosker v. Brady, 1 Barb. Ch. 329; In re Mais, 12 Eng. Law & Eq. 306; Ex parte Hardman, 3 Mont. D. & D. 559. This view is also supported by the language used by the supreme court of the United States in the case of Horn v. Lockhart, 17 Wall. [84 U. S.] 580. ‘‘We admit,” says the court, “that the acts of the several states, in their individual capacities and of their different departments of government, executive, judicial and legislative, during the war, so far as they did not impair, or tend to impair, the supremacy of the national authority or the just rights of citizens under the constitution, are in general to be treated as valid and binding. The existence of a state of insurrection and wav did not loosen the bonds of society, or do away with civil government or the regular administration of the laws. Order was to be preserved, police regulations maintained, crime prosecuted, property protected, contracts enforced. estates settled, and the transfer and descent of property regulated precisely as in time of peace. No one, that we are aware of, seriously questions the validity of judicial or legislative acts, in the insurrectionary states, touching these and kindred subjects, where they were not hostile in their puipose or mode of enforcement to the authority of the national government, and did not impair the rights of citizens under the constitution.”
If the decree of the Mobile chancery court was not absolutely void, it was the duty of Ketchum, as soon as peace was restored, to assert his right to the office of trustee. He says by implication, in his bill, that in 18GD •he learned of the decree which purported to remove him and appoint other trustees in his stead. The laws of Alabama gave him until the 26th of June, 1SU9. to appiy to the court to open its decree and allow him to make his defense to the bill. He never made such application. On the contrary, although important duties, such as making conveyances for lands sold, were imposed upon him by the deed of trust, although the same instrument required annual reports to be made by him to the railroad company, he never did any act of any kind under liis trust, held no communication with the railroad company, its officers or agents, in reference thereto, and set up no claim to the office of trustee until the filing of his bill in this case, in March. 1870. in the meantime, the trustees appointed in his stead were active in the discharge of their duties, were making conveyances to vast quantities of the trust lands sold by the rail*418road company, and finally Walsh, the remaining trustee, concurred in the appointment of Duncan and Elliott, whose title to the office of trustees has been recognized by this court. Clearly such a course of conduct on the part of Ketchum is an abandonment of any title he may have had to the office of trustee, and an acquiescence in the order of things established by tlie decree of the Mobile chancery court. “When there has been long acquiescence in an irregular appointment, the court will not remove.” Attorney General v. Cuming, 2 Younge & C. Ch. 150. “It is to be noticed that long acquiescence in a particular grievance, without effort to redress it, is generally held to be a complete bar to relief in equity, either by a receiver or an injunction. And plaintiffs who have quietly acquiesced in defendant’s possession of property for a long period of years, without attempting to assert their rights to the property, and who then seek to change such possession by a receiver. will be denied the aid of the court.” High, Rec. g 742. If Ketchum, at the close of the late war, had the right to disregard the proceedings of the Mobile chancery court by which he was removed, and to resume his duties as trustee, he has clearly lost that right by neglect to do so, and by long acquiescence in the existing order of things. McQuiddy v. Ware, 20 Wall. [87 U. S.] 19. The result of these views is that Ketchum is not a trustee in the deed of trust as claimed by him in his bill. As all the relief asked by him is based on the claim that he is such trustee, his motion for the appointment of a receiver is without grounds to support it, and must be overruled.
KETCHUM v. MOBILE & OHIO R. CO. See Cases Nos. 4,137, 4,138. and 4,139.